Title: From Thomas Jefferson to Isaac Briggs, 12 May 1808
From: Jefferson, Thomas
To: Briggs, Isaac


                  
                     Dear Sir
                     
                     Monticello May 12. 08.
                  
                  General Dearborne told me of an oil mill & press near Mr Thomas Moore’s which he said was of the neatest contrivance he had ever seen, & was on the smallest scale. being anxious to erect one for the purpose of making Benè oil, merely for family use, I had intended to go to see it, but was so thronged with business before my departure from Washington that it was not in my power. this lays me under the necessity of asking the favor of you to visit this press for me and give me a description of it, such as that I may build one by; for this purpose the construction of the press and exact dimensions of the parts are essential. that of the mill may be very general, as that machine is familiar to us all. the number, nature & dimensions of the wheels & stones will be quite enough. in hopes you may find leisure enough to do this, and wishing you to do it only at your leisure, I have hoped you would excuse my imposing this trouble on you. I salute you with esteem & respect.
                  
                     Th: Jefferson
                     
                  
               